Tom Glaze, Justice, dissenting. The majority apparently believes there is a genuine issue concerning whether the Arkansas Judicial Discipline and Disability Commission has immunity from suit. If it is immune, what control or review is there regarding the Commission’s actions? Unless you can say this court has general superintending authority over the Commission, then no one reviews the Commission’s actions. No law has been cited indicating this court has general superintending authority over the commission and I know of none. Petitioner, citing Walker v. Supreme Court Committee on Professional Conduct, 275 Ark. 158, 628 S.W.2d 552 (1982), claims the Commission, like this court’s Committee on Professional Conduct, is an administrative arm of the Arkansas Supreme Court. Such an comparison is wrong. Unlike our various committees, the Commission is an independent body created by amendment 66 to the Arkansas Constitution by vote of the people. Our court’s sole authority regarding the Commission is limited to providing procedural rules for that body. In my view, it has not been shown that the Pulaski Circuit Court is without jurisdiction under the facts asserted by petitioner, therefore I would not grant a stay of the proceedings below or grant petitioner’s request for a writ of prohibition. The parties should properly develop this case below and bring it up on appeal. At trial and on appeal, there are safeguards the parties can invoke so as to protect their respective rights, including any claims of confidentiality. For the reasons above, I dissent. Justice Hays joins in this dissent.